Citation Nr: 9902331	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veterans claim for service connection for chronic 
bilateral sensorineural hearing loss and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to June 
1956.

The North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
bilateral sensorineural hearing loss (SNHL), on a new and 
material basis, by rating decision issued in May 1989.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a December 1995 rating decision of the North 
Little Rock VARO, which confirmed and continued the denial of 
service connection for bilateral SNHL on a new and material 
basis.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case in October 1996.  The 
RO received his substantive appeal later that month.  The 
veteran and his daughter thereafter testified at a personal 
hearing before the Hearing Officer (HO) at the local RO.  The 
HO confirmed and continued the denial of the benefit sought 
by supplemental statement of the case (SSOC) issued in April 
1997.  In April 1998, the Board remanded this case for 
additional procedural development.  Following compliance, the 
RO again denied entitlement to the benefit sought by SSOC 
issued in July 1998.


FINDINGS OF FACT

1.  The VARO last denied service connection for bilateral 
SNHL, on a new and material basis, by rating decision issued 
in May 1989.  The veteran was apprised of his procedural and 
of his appellate rights by letter from the VARO, dated May 3, 
1989.  However, a notice of disagreement was not received 
within the one-year appeal period. 

2.  The evidence added to the record subsequent to the May 
1989 rating decision and pertaining to bilateral SNHL 
include: VA clinical records, records from the National 
Personnel Records Center (NPRC), as well as the veterans own 
statements and testimony at hearing on appeal.

3.  Evidence submitted since the May 1989 rating decision, 
when viewed in the context of the entire record, is 
cumulative and redundant and, therefore, does not bear 
directly and substantially upon the issue at hand.


CONCLUSIONS OF LAW

1.  The May 1989 RO decision denying service connection for 
bilateral SNHL, on a new and material basis, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1998). 

2.  Additional evidence received since the May 1989 rating 
decision is not new and material, and accordingly, the claim 
of service connection for bilateral SNHL is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Under the appropriate laws and regulations, once a rating 
decision becomes final, a veterans claim may not be reopened 
and reviewed unless new and material evidence is submitted by 
or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1105 (1998).  New and material evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Additionally, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The U.S. Court of Appeal for the Federal Circuit (Federal) 
Circuit has also recently set forth new guidance regarding 
the adjudication of claims for service connection based on 
the submission of new and material evidence.  In the case 
of Hodge v. West, 155 F.3rd 1356 (1998), the Federal Circuit 
held that in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the United States Court of Veterans Appeals (Court) 
impermissibly ignored the definition of material evidence 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Courts instruction to the instant case, it is 
again noted that the veterans bilateral SNHL claim was last 
considered by the RO, on a new and material basis, in a May 
1989 rating decision.  Therefore, the Boards analysis of the 
evidence submitted for the purpose of reopening this claim 
must include a review of all of the evidence submitted 
subsequent to the May 1989 RO decision.

The evidence of record at the time that the RO considered 
this issue in the 1989 rating decision will be briefly 
summarized below.  Unfortunately, the record suggests that 
portions of the veterans service medical records (SMRs) may 
have been destroyed by fire at the NPRC in 1973.  
Nonetheless, a copy of the veterans June 1956 final 
separation examination has been associated with his claims 
folder.  This report discloses that the veteran had a normal 
clinical evaluation of the ears-general and drums, with 
bilateral 15/15 results on whispered and spoken voice 
testing.  Treatment records developed by the Dallas, Texas VA 
Medical Center (VAMC-Dallas) show treatment on occasion for 
bilateral hearing loss between October 1977 and February 
1978.  In October 1981, the veteran submitted a detailed 
statement concerning the claimed onset of his hearing loss in 
service.  The veteran also submitted a statement from a long-
term acquaintance which indicated that before he was drafted, 
the veteran had good hearing.  He was thereafter sent to 
Korea, however, a large shell went off over his head and that 
he has had problems with his hearing ever since.  After 
returning to the United States, he was around gunfire at a 
practice range or whatever they had him do with the guns, and 
that injured his hearing more.  A June 1982 private medical 
statement indicated that the veteran was seen in the previous 
month with a history of 25 years or more of decreased 
hearing.  Audiometric testing at that time revealed a 
moderately severe SNHL, bilaterally.  The veteran was 
afforded VA examination in January 1983, at which time 
audiological testing revealed a diagnosis of profound 
deafness, traumatically incurred by history as given by the 
veteran.  In April 1989, the NPRC forwarded copies of in-
service hospitalization extracts pertaining to the veteran 
which had been developed by the Surgeon Generals Office 
(SGO) in 1954.  However, these SGO records do not mention the 
presence of a bilateral SNHL.

Evidence submitted after the June 1989 rating decision 
included a negative response from NPRC in October 1995 as to 
the existence of other SGO or medical record pertaining to 
the veterans period of service.  The veteran also testified 
at a personal hearing before the local HO, at which time he 
indicated that he was unaware of any hearing problem prior to 
service.  Rather, he began having problems on the firing 
range during basic training.  He stated that he had a hearing 
test at that time, but never learned of the results.  He 
further noted that he suffered a concussion injury as a 
result of a 240-millimeter cannon going off about 150 feet 
away.  He stated that he was still having problems at the 
time of separation, but he was not tested.  The veteran 
further indicated that he had been given a hearing test at 
VAMC-Dallas in the early 1970s, but no record of this has 
been found.

The Board remanded this case for additional development in 
procedural development.  Pursuant thereto, requests for any 
additional information pertaining to the veteran were made to 
VAMC-Dallas and the NPRC.  In May 1998, 
VAMC-Dallas forwarded duplicate copies of treatment records 
developed in 1977 and 1978; it was further indicated that 
this was the only medical information that was on file for 
the veteran.  In June 1998, the NPRC forwarded duplicate 
copies of the veterans 1954 SGO record and indicated that 
there no other records available.  Following clarification as 
to his representation, the veteran was provided with a July 
1998 SSOC that contained the statutory and regulatory 
provision pertaining to new and material evidence.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

Upon review of the record, the Board finds that the 
additional evidence presented is only cumulative.  The 
evidence previously of record did not establish that the 
veteran incurred or aggravated a bilateral SNHL during 
service, or that a bilateral SNHL disability was manifest to 
a compensable degree within one year of discharge.  Even if 
it is assumed, ab initio, that the veteran has significant 
in-service noise exposure, his June 1956 separation 
examination report shows that he had a normal clinical 
evaluation of the ears-general and drums, with bilateral 
15/15 results on whispered and spoken voice testing.  As 
such, the veterans available SMRs do not show that a hearing 
impairment was incurred in or aggravated by service, or 
became manifest to a compensable degree within one-year of 
separation therefrom. Rather, the first medical evidence of a 
hearing impairment is not shown until October 1977, some 21 
years after service  

Moreover, a nexus between the veterans alleged in-service 
acoustic trauma and his post-service bilateral SNHL, to the 
exclusion of any intercurrent acoustic trauma, is not 
demonstrated by competent medical evidence.  In this regard, 
in the reopening context, a veterans expressed belief as to 
service connection are not probative since he is not 
qualified to proffer an opinion as to the date of onset of 
disability, only a medical expert may do so.  Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

In essence, the May 1989 rating board concluded that the 
evidence of record at the time was insufficient to reopen the 
claim.  

The Board has also considered the additional statements and 
testimony as to the manifestation of the veterans bilateral 
SNHL in service and thereafter.  However, the Board notes 
that lay assertions of medical causation or etiology cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108 (West 1991).  Just as the Board must point to a medical 
basis other than its own unsubstantiated opinion, Colvin at 
175 (1991), the veteran cannot meet his burden of submitting 
probative evidence by relying upon lay statements as to 
medical matters which, under the Courts case law, lay 
observation is not competent.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Therefore, although these statements and testimony 
represent evidence of continuity of symptomatology, they are 
not competent evidence of a nexus between the veterans 
current disability and active duty service and are not 
sufficient to reopen his service connection claim.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

As the foregoing explains the need for competent evidence 
demonstrating that his present bilateral SNHL had its 
inception in service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim for service 
connection for this disability.  Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  Finally, because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine may not be applied in this case.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
sensorineural hearing loss, the benefit sought on appeal 
remains denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
